DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita (US 20160343559 A1) in view of Hieftje (US 20090272893 A1).
Regarding claim 1, Kinoshita teaches an interface unit (coupling device 1, fig. 2) comprising:
A tube-shaped main body located between an exit of a DART ionization unit and an inlet of a mass spectrometry unit (“connected between an excitation gas ejecting port of an ion source using a principle of a DART method and an ionized sample gas collecting port of a mass spectrometer”, [0027]); and
A first opening (sample gas introducing channel 6) provided on one side surface of the main body, the first opening being configured to receive into the main body an analyte (sample gas);
Wherein the interface unit is configured to be used in a DART-MS system, and the main body is configured to receive and transfer into the mass spectrometry unit a 
Kinoshita does not teach that the interface unit is to be used in a laser ablation system in which the analyte is ablated from a sample.
Hieftje teaches a mass spectrometry system in which an analyte ablated from a sample (in laser ablation cell 1) is introduced into a tube (12, via sample tube 8) located between an ionization source (FAPA source 20) and a mass spectrometer (30, fig. 2).
It would have been obvious to one of ordinary skill in the art at the time of the invention to introduce ions ablated from a sample into the system of Kinoshita using the laser ablation cell and sample tube of Hieftje (connected to the inlet, 6), as the functionality of the DART ionization method of Kinoshita does not depend on the source of the sample ions and so connecting the laser ablation cell of Hieftje to the sampling tube of Kinoshita allows one of ordinary skill in the art to perform DART analysis of an analyte ablated from a solid sample in a known manner with no unexpected result.  (Alternately the laser could be placed above the interface unit of Kinoshita with the sample below it, arranged so that the laser does not intersect the interface unit, in an arrangement corresponding to figure 4 of Hieftje, which would allow the sample plume to enter the interface of Kinoshita from below.)
Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita in view of Hieftje and in further view of Truche (US 20060207115 A1).
Regarding claim 11, Kinoshita and Hieftje teach all the limitations of claim 1 as described above.  Hieftje teaches a sample mounting unit (laser ablation cell 1, fig. 2, alternately stage 217 of fig. 4) configured to receive the sample mounted thereon, an optical unit including a laser unit (4 or 204) configured to irradiate a laser beam to the sample to ablate the sample.  Kinoshita teaches the DART ionization unit configured to emit the helium beam ([0289]) to ionize the analyte (ablated from the sample in the 
Kinoshita and Hieftje do not teach an optical unit support member that supports the optical unit at a desired position, wherein the optical unit support member is fixed to the mass spectrometry unit.
Truche teaches a mass spectrometry system having an optical unit support member (laser assembly 142) that supports an optical unit (laser 145) at a desired position, wherein the optical unit support member is fixed to a mass spectrometry unit (fig. 2).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Kinoshita and Hieftje by mounting the laser of Hieftje to an optical support unit member attached to the mass spectrometry unit as taught by Truche, in order to support the laser in a desired position relative to the sample with no unexpected result.

Allowable Subject Matter
Claims 2-10 and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or make obvious an interface unit comprising a tube-shaped main body located between an exit of a DART ionization unit and an inlet of a mass spectrometry unit, either 1) including a first opening to receive an analyte .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096. The examiner can normally be reached M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DAVID E SMITH/Examiner, Art Unit 2881